DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 25, 26, 28, 29, 32-36, 39, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0250769 to Wagner et al (Wagner).
Regarding claim 21, Wagner discloses a liquid injection apparatus for use with a compressor ([31]) including a rotor shaft ([32]) and a rotor casing (11, fig. 1; [32]), said liquid injection apparatus comprising: 
at least one conduit (see annotated fig. 9a); and 
at least one nozzle (see annotated fig. 9a) coupled to said at least one conduit, wherein said liquid injection apparatus is panel-shaped (see annotated fig. 9a); and further comprises a first panel segment (see annotated fig. 9a), a second panel segment (see annotated fig. 9a), and 



    PNG
    media_image1.png
    391
    564
    media_image1.png
    Greyscale


Regarding claim 22, Wagner discloses a liquid injection apparatus in accordance with Claim 21, wherein said first, second, and third panel segments each extend from a first end to a second end (see annotated fig. 9a), said second ends of said first, second, and third panel segments being co-linear when said third panel segment is fully attached to said first and said second panel segments (see annotated fig. 9a), said second end of said third panel segment 

Regarding claim 25, Wagner discloses a liquid injection apparatus in accordance with Claim 21, wherein said at least one conduit comprises a plurality of first conduits extending across said first panel segment, a plurality of second conduits extending across said third panel segment, and a plurality of third conduits extending across said second panel segment (see annotated fig. 9a; multiple conduits are shown).

Regarding claim 26, Wagner discloses a liquid injection apparatus in accordance with Claim 25, wherein said plurality of second conduits comprises a conduit joint (at clamp device; see annotated fig. 9a).


Regarding claim 28, Wagner discloses a compressor assembly comprising: 
a rotor casing (11, fig. 1; [32]); 
a rotor ([32]) coupled within said rotor casing, wherein said rotor comprises a rotor shaft ([32]); 
at least one duct panel assembly (see annotated fig. 9a) coupled to said rotor casing, said at least one duct panel assembly defining a flow path into said rotor casing (see annotated fig. 9a); 
a first panel segment (see annotated fig. 9a) and a second panel segment (see annotated fig. 9a) coupled within said flow path, said first and second panel segments defining a 
a liquid injection apparatus (see annotated fig. 9a) comprising: 
a first conduit (multiple conduits are shown connected to nozzle; see annotated fig. 9a) and a first nozzle mounted on said first panel segment within said flow path; 
a second conduit (multiple conduits are shown connected to nozzle; see annotated fig. 9a) and a second nozzle mounted on said second panel segment within said flow path; and 
a third nozzle (multiple conduits are shown connected to nozzle; see annotated fig. 9a) mounted on said at least one duct panel assembly, the third nozzle is adjacent to said flow path.

Regarding claim 29, Wagner discloses a compressor assembly in accordance with Claim 28, wherein said liquid injection apparatus further comprises a header line (23, fig. 4), and wherein: said first conduit is in flow communication between said header line and said first nozzle; said second conduit is in flow communication between said header line and said second nozzle; and said third nozzle is in flow communication with said header line (see fig. 4).

Regarding claim 32, Wagner discloses a compressor assembly in accordance with Claim 28, wherein said first conduit is one of a plurality of first conduits extending across said first panel segment, and said second conduit is one of a plurality of second conduits extending across said second panel segment (see annotated fig. 9a; multiple conduits are shown).

Regarding claim 33, Wagner discloses a compressor assembly in accordance with Claim 28, wherein said first nozzle is one of a plurality of first nozzles disposed along said first conduit, 

Regarding claim 34, Wagner discloses a compressor assembly in accordance with Claim 28, wherein said first and second panel segments are oriented in a common plane, and said third nozzle is mounted between said common plane and said rotor (see annotated fig. 9a).

Regarding claim 35, Wagner discloses a compressor assembly comprising: 
a rotor casing (11, fig. 1; [32]); 
a rotor ([32]) coupled within said rotor casing, wherein said rotor comprises a rotor shaft ([32]); 
at least one duct panel assembly (see annotated fig. 9a) coupled to said rotor casing, said at least one duct panel assembly defining a flow path into said rotor casing (see fig. 4, annotated fig. 9a); and 
a liquid injection apparatus (see annotated fig. 9a) comprising: at least one conduit (see annotated fig. 9a); and 
at least one nozzle (see annotated fig. 9a)coupled to said at least one conduit, wherein said liquid injection apparatus is panel-shaped (see annotated fig. 9a)and further comprises a first panel segment (see annotated fig. 9a), a second panel segment (see annotated fig. 9a), and a third panel segment (see annotated fig. 9a)between said first and second panel segments, said third panel segment is at least partially detachable (via clamp device 910, fig. 9; [61]) from said first and said second panel segments to create a passage between said first panel segment and said second panel segment, said passage is sized to receive at least a portion of at least one of 

Regarding claim 36, Wagner discloses a compressor assembly in accordance with Claim 35, wherein said first, second, and third panel segments each extend from a first end to a second end (see annotated fig. 9a), said second ends of said first, second, and third panel segments being co-linear when said third panel segment is fully attached to said first and said second panel segments (see annotated fig. 9a), said second end of said third panel segment being detachable from said second ends of said first panel segment and said second panel segment (see annotated fig. 9a).

Regarding claim 39, Wagner discloses a compressor assembly in accordance with Claim 35, wherein said at least one conduit comprises a plurality of first conduits extending across said first panel segment, a plurality of second conduits extending across said third panel segment, and a plurality of third conduits extending across said second panel segment (see annotated fig. 9a; multiple conduits are shown).

Regarding claim 40, Wagner discloses a compressor assembly in accordance with Claim 35, wherein said plurality of second conduits comprises a conduit joint (at clamp device; see annotated fig. 9a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21, 25, 26-28, 32, 33, 35, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10,670,018 (Patent `018, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims (see below), and the more specific “anticipates” the broader. In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent (See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993)).
Regarding claim 21, Patent `018 discloses a liquid injection apparatus for use with a compressor including a rotor shaft and a rotor casing, said liquid injection apparatus comprising: 
at least one conduit; and 
at least one nozzle coupled to said at least one conduit, wherein said liquid injection apparatus is panel-shaped; and further comprises a first panel segment (see annotated fig. 9a), a second panel segment, and 
a third panel segment between said first and second panel segments, said third panel segment is at least partially detachable from said first and said second panel segments to create a passage between said first panel segment and said second panel segment, said passage is sized to receive at least a portion of at least one of the rotor casing and the rotor of the compressor (see claims 1 and 5).

Regarding claim 25, Patent `018 discloses a liquid injection apparatus in accordance with Claim 21, wherein said at least one conduit comprises a plurality of first conduits extending 

Regarding claim 26, Patent `018 discloses a liquid injection apparatus in accordance with Claim 25, wherein said plurality of second conduits comprises a conduit joint (claims 4, and 7)

Regarding claim 27, Patent `018 discloses a liquid injection apparatus in accordance with Claim 21, wherein said third panel segment comprises at least one frame joint enabling lateral pivoting of said third panel segment relative to said first panel segment and to said second panel segment (claim 10).

Regarding claim 28, Patent `018 discloses a compressor assembly comprising: a rotor casing; a rotor coupled within said rotor casing, wherein said rotor comprises a rotor shaft; at least one duct panel assembly coupled to said rotor casing, said at least one duct panel assembly defining a flow path into said rotor casing; a first panel segment and a second panel segment coupled within said flow path, said first and second panel segments defining a passage therebetween, wherein said passage is sized to receive at least a portion of at least one of the rotor shaft and the rotor casing; and a liquid injection apparatus comprising: a first conduit and a first nozzle mounted on said first panel segment within said flow path; a second conduit and a second nozzle mounted on said second panel segment within said flow path; and a third nozzle mounted on said at least one duct panel assembly, the third nozzle is adjacent to said flow path (claim 5).



Regarding claim 33, Patent `018 discloses a compressor assembly in accordance with Claim 28, wherein said first nozzle is one of a plurality of first nozzles disposed along said first conduit, and said second nozzle is one of a plurality of second nozzles disposed along said second conduit (claim 7).

Regarding claim 35, Patent `018 discloses a compressor assembly comprising: a rotor casing; a rotor coupled within said rotor casing, wherein said rotor comprises a rotor shaft; at least one duct panel assembly coupled to said rotor casing, said at least one duct panel assembly defining a flow path into said rotor casing; and a liquid injection apparatus comprising: at least one conduit; and at least one nozzle coupled to said at least one conduit, wherein said liquid injection apparatus is panel-shaped and further comprises a first panel segment, a second panel segment, and a third panel segment between said first and second panel segments, said third panel segment is at least partially detachable from said first and said second panel segments to create a passage between said first panel segment and said second panel segment, said passage is sized to receive at least a portion of at least one of said rotor casing and said rotor (claims 1, 5).

Regarding claim 39, Patent `018 discloses a compressor assembly in accordance with Claim 35, wherein said at least one conduit comprises a plurality of first conduits extending 

Regarding claim 40, Patent `018 discloses a compressor assembly in accordance with Claim 35, wherein said plurality of second conduits comprises a conduit joint (claims 4, and 8).

Allowable Subject Matter
Claims 23, 24, 30, 31, 37, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Subject Matter
	Even though claim 27 is not rejected under prior art, it is rejected under double patenting and therefore, is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0060359 to Eadon et al. discloses structure to independent claims and can be used to reject at least the independent claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746     

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746